815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie C. RHODES, Plaintiff-Appellant,v.OHIO DEPARTMENT OF REHABILITATION & CORRECTION, et al., Defendants,Guillermo Martinez, M.D., Defendant-Appellee.
No. 87-3009.
United States Court of Appeals, Sixth Circuit.
March 19, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellees move to dismiss this appeal as being prematurely filed.  Appellant has responded in opposition thereto.


2
On December 12, 1986, the district court entered an order which granted a motion for summary judgment filed by one of the defendants.  There is one defendant remaining in the action.


3
Because the order of December 12, 1986, disposed of fewer than all parties in the action and because the district court did not direct entry of a final judgment as required by Rule 54(b), Federal Rules of Civil Procedure, the order is not appealable.   McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir.1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir.1976).  The final decision of the district court has not been entered during the pendency of this appeal;  this Court lacks jurisdiction over the matter.   Gillis v. Department of Health and Human Services, 759 F.2d 565 (6th Cir.1985).


4
The appellees' motion to dismiss is granted and this appeal is dismissed.